Citation Nr: 1818728	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-28 536	)	DATE
	)
	)



On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to an increased initial disability rating for degenerative disc disease (DDD) and degenerative joint disease (DJD) of the lumbar spine, in excess of 10 percent prior to April 25, 2013, and in excess of 20 percent since April 25, 2013.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), prior to June 10, 2014.  



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The Veteran served on active duty from August 2007 to May 2009.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of October 2012 and December 2013 decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In July 2017, the Veteran's attorney at that time, Marc S. Whitehead, submitted a request to withdraw his representation of the Veteran.  Although this request was received after certification of the appeal to the Board, the Board finds the attorney presented good cause for withdrawal of representation, as the Veteran had indicated his desire to withdraw his appeal of the issues remaining.  Therefore, as explained below, the withdrawal of the appeal leaves no errors of fact or law for adjudication before the Board; hence, the request to withdraw representation has been accepted.  38 C.F.R. § 20.608 (2017).


FINDING OF FACT

On July 12, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative at that time, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through a July 2017 statement submitted by his authorized representative at that time, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
M. SORISIO
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


